Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered March 28, 1996, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 9 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. The record establishes that the complainant pointed out to the police the specific taxicab in which his assailants had fled, and defendant’s arguments to the contrary are based on a misreading of the record. Concur — Lerner, P. J., Sullivan, Mazzarelli, Andrias and Saxe, JJ.